 1324 NLRB No. 12NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Hallelujah the Highest Praise, Inc. and AmericanFederation of Musicians of the United States
and Canada. Case 6±CA±28208July 25, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSUpon a charge filed by the Union on May 30, 1996,the General Counsel of the National Labor Relations
Board issued a complaint on November 1, 1996,
against Hallelujah the Highest Praise, Inc., the Re-
spondent, alleging that it has violated Section 8(a)(3)
and (1) of the National Labor Relations Act. Although
properly served copies of the charge and complaint,
the Respondent failed to file an answer.On June 30, 1997, the General Counsel filed a Mo-tion for Default Summary Judgment with the Board.
On July 1, 1997, the Board issued an order transferring
the proceeding to the Board and a Notice to Show
Cause why the motion should not be granted. The Re-
spondent filed no response. The allegations in the mo-
tion are therefore undisputed.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaint
will be considered admitted. Further, the undisputed al-
legations in the Motion for Summary Judgment dis-
close that the Region, by letter dated June 16, 1997,
notified the Respondent that unless an answer were re-
ceived by the third business day following receipt of
the letter, a Motion for Summary Judgment would be
filed.In the absence of good cause being shown for thefailure to file a timely answer, we grant the General
Counsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a Michigancorporation, with an office and place of business in
Detroit, Michigan, has been engaged in the business of
operating a touring musical theatrical production. Dur-ing the 12-month period ending June 30, 1996, the Re-spondent, in conducting its business operations, de-
rived gross revenues in excess of $500,000 and per-
formed services valued in excess of $50,000 in states
other than the State of Michigan. We find that the Re-
spondent is an employer engaged in commerce within
the meaning of Section 2(2), (6), and (7) of the Act
and that the Union is a labor organization within the
meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
About April 21, 1996, the Respondent discharged itsemployee William Daulton because he formed, joined,
or assisted the Union and engaged in concerted activi-
ties, and to discourage employees from engaging in
these activities.CONCLUSIONSOF
LAWBy the acts and conduct described above, the Re-spondent has been discriminating in regard to the hire
or tenure or terms or conditions of employment of its
employees, thereby discouraging membership in a
labor organization, and has thereby engaged in unfair
labor practices affecting commerce within the meaning
of Section 8(a)(1) and (3) and Section 2(6) and (7) of
the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondent has violated
Section 8(a)(3) and (1) by discharging William
Daulton, we shall order the Respondent to offer the
discriminatee immediate and full reinstatement to his
former job, or, if that job no longer exists, to a sub-
stantially equivalent position, without prejudice to his
seniority or any other rights or privileges previously
enjoyed, and to make him whole for any loss of earn-
ings and other benefits suffered as a result of the dis-
crimination against him. Backpay shall be computed in
accordance with F. W. Woolworth Co., 90 NLRB 289(1950), with interest as prescribed in New Horizons forthe Retarded, 283 NLRB 1173 (1987). The Respond-ent shall also be required to expunge from its files any
and all references to the unlawful discharge, and to no-
tify the discriminatee in writing that this has been
done.ORDERThe National Labor Relations Board orders that theRespondent, Hallelujah the Highest Praise, Inc., De-
troit, Michigan its officers, agents, successors, and as-
signs, shall1. Cease and desist fromVerDate 08-MAY-9605:54 Jul 31, 1997Jkt 000000PO 00000Frm 00001Fmt 0610Sfmt 0610O:\GPOBV\V324.012nlrb01
 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(a) Discharging its employees because they form,join, or assist the Union or engage in concerted activi-
ties, or to discourage employees from engaging in
these activities.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerWilliam Daulton full reinstatement to his former job,
or, if that job no longer exists, to a substantially equiv-
alent position, without prejudice to his seniority or any
other rights or privileges previously enjoyed.(b) Make William Daulton whole, with interest, forany loss of earnings and other benefits suffered as a
result of the discrimination against him, in the manner
set forth in the remedy section of this decision.(c) Within 14 days from the date of this Order, ex-punge from its files any and all references to the un-
lawful discharge, and, within three days thereafter, no-
tify the discriminatee in writing that this has been
done.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(e) Within 14 days after service by the Region, postat its facility in Detroit, Michigan, copies of the at-
tached notice marked ``Appendix.''1Copies of the no-tice, on forms provided by the Regional Director for
Region 6, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since May 30, 1996.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of aresponsible official on a form provided by the Regionattesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.July 25, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
discharge our employees because theyform, join, or assist the Union or engage in concertedactivities, or to discourage employees from engaging in
these activitiesWEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, within 14 days from the date of thisOrder, offer William Daulton full reinstatement to his
former job or, if that job no longer exists, to a substan-
tially equivalent position, without prejudice to his se-
niority or any other rights or privileges previously en-
joyed.WEWILL
make William Daulton whole, with inter-est, for any loss of earnings and other benefits suffered
as a result of the discrimination against him, in the
manner set forth in a decision of the National Labor
Relations Board.WEWILL
, within 14 days from the date of theBoard's Order, expunge from our files any and all ref-
erences to the unlawful discharge, and, within 3 days
thereafter, notify the discriminatee in writing that this
has been done.HALLELUJAHTHE
HIGHESTPRAISE, INC.VerDate 08-MAY-9605:54 Jul 31, 1997Jkt 000000PO 00000Frm 00002Fmt 0610Sfmt 0610O:\GPOBV\V324.012nlrb01
